ACCEPTED
                                                                                      04-15-00318-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                 7/18/2016 2:46:37 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                               NO. 04-15-00318-CV

                            IN THE COURT OF APPEALS              FILED IN
                                                          4th COURT OF APPEALS
                   FOR THE FOURTH JUDICIAL DISTRICT OF TEXAS
                                                           SAN ANTONIO, TEXAS
                               SAN ANTONIO, TEXAS         07/18/2016 2:46:37 PM
                                                                KEITH E. HOTTLE
                                                                     Clerk
                   GEMINI INSURANCE COMPANY
                              AND
           BERKLEY OIL AND GAS SPECIALTY SERVICES, LLC,
                                                 Appellants

                                       vs.

                     DRILLING RISK MANAGEMENT, INC.,
                                                   Appellee


   APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO FILE MOTION FOR REHEARING
        OR MOTION FOR EN BANC RECONSIDERATION


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellee Drilling Risk Management, Inc. files this Unopposed Motion to

Extend Time to File Motion for Rehearing or Motion for En Banc Reconsideration

and would show the Court the following:

      1.    This case is on appeal from Cause Number 12-066 in the 216th

Judicial District Court of Kendall County, Texas, the Honorable William Palmer,

Judge Presiding.

      2.    This Court issued its Opinion and Judgment on July 6, 2016.




                                          1
      3.     The original deadline for filing a motion for rehearing or motion for

en banc reconsideration is July 21, 2016.        The Court has the authority under

Rule 49.8 of the Texas Rules of Appellate Procedure to extend the time for a party

to file a motion for rehearing or motion for en banc reconsideration. Appellee

requests an additional fifteen (15) days from the date of the initial deadline to file a

motion for rehearing or motion for en banc reconsideration until August 5, 2016.

      4.     The extension is necessary so that Appellee may fully evaluate the

Court’s opinion and prepare its motion for rehearing or motion for en banc

reconsideration.    In addition, this extension is necessary because Appellee’s

counsel Steve Skarnulis had to prepare for and attend a mediation hosted by the

Fifth Circuit in New Orleans on July 12, 2016, in Cause No. 16-50373, Julie

Garza, et al. v. Rebecca Bolin, et al. Mr. Skarnulis will also be on vacation from

July 26-29, 2016.

      5.     This is the first extension sought by Appellee to file a motion for

rehearing or motion for en banc reconsideration, and it is not sought for the

purposes of delay but so that justice may be done.

      For these reasons, Appellee Drilling Risk Management, Inc. asks the Court

to grant an extension of time to file a Motion for Rehearing or Motion for En Banc

Reconsideration until August 5, 2016.




                                           2
Signed July 18, 2016.

                        Respectfully submitted:

                              /s/ Steve Skarnulis
                        Charles J. Cain
                        State Bar No. 00796292
                        ccain@cstrial.com
                        Steve Skarnulis
                        State Bar No. 24041924
                        skarnulis@cstrial.com
                        Ryan E. Chapple
                        State Bar No. 24036354
                        rchapple@cstrial.com
                        CAIN & SKARNULIS PLLC
                        400 W. 15th Street, Suite 900
                        Austin, Texas 78701
                        512-477-5000
                        512-477-5011—Facsimile

                        Catherine M. Stone
                        State Bar No. 1928600
                        cstone@langleybanack.com
                        LANGLEY & BANACK INCORPORATED
                        Trinity Plaza II
                        745 Mulberry, Suite 900
                        San Antonio, Texas 78212-3166
                        210-736-6600
                        210-735-6889—Facsimile
                        ATTORNEYS FOR APPELLEE
                        DRILLING RISK
                        MANAGEMENT, INC.




                          3
                     CERTIFICATE OF CONFERENCE

      Counsel for Appellee hereby certifies that his office has conferred with
counsel for Appellants and represents that Appellants are not opposed to the relief
requested in this motion.

                                            /s/ Steve Skarnulis
                                      Steve Skarnulis

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Motion has been
forwarded to all counsel of record in accordance with the Texas Rules of Appellate
Procedure on this 18th day of July 2016, as follows:

Thomas C. Wright                            George H. Lugrin, IV
wright@wrightclose.com                      glugrin@hallmaineslugrin.com
R. Russell Hollenbeck                       Reece Rondon
hollenbeck@wrightclose.com                  rrondon@hallmaineslugrin.com
Andrea G. Tindall                           Amanda J. Kujda
tindall@wrightclose.com                     akujda@hallmaineslugrin.com
WRIGHT & CLOSE, LLP                         HALL MAINES LUGRIN, P.C.
One Riverway, Suite 2200                    Williams Tower, 64th Floor
Houston, Texas 77056                        2800 Post Oak Boulevard
713-572-4320—Facsimile                      Houston, Texas 77056
                                            713-871-8962—Facsimile

                                            /s/ Steve Skarnulis
                                      Steve Skarnulis




                                        4